UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6869



EDWARD LEON MULDROW,

                                              Plaintiff - Appellant,

          versus


SUSANNE REICH, Financial Accountant for South
Carolina Department of Corrections,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(CA-04-547-3-RBH)


Submitted:   October 20, 2005             Decided:   October 27, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Leon Muldrow, Appellant Pro Se.     Andrew Foster McLeod,
HARRIS & MCLEOD, Cheraw, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Edward Leon Muldrow appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.            See Muldrow v.

Reich, No. CA-04-547-3-RBH (D.S.C. May 26, 2005). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -